Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Claims 1-12 are elected by the Applicant on 11/17/2020. 
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/25/2021.
Applicant's election with traverse of Group II, Claims 13-20 in the reply filed on 02/25/2021 is acknowledged.  The traversal is on the ground(s) that search and examination can be made without serious burden.  This is not found persuasive because, as cited in the last action dated 11/30/2020, the product of the dihydroxynaphthalene condensate can be made by numerous different processes such as other known purification and filtration methods. Furthermore, the term “condensate” as claimed, broadly includes many different products as that can be obtained by many other process such as glycidyl ethers, polyethers, etc., and not just the Applicant’s novolac type polyol resins, and this would encompass numerous other different search classes which would cause a long and arduous search burden.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0056047 A1 to Kori et al. (hereinafter Kori) and in further view of US 5,491,268 A to Cipullo.

Regarding claims 1-12, Kori teaches a method of producing a composition for forming an organic film (para 37-44), in order to purify and remove metal impurities (para 85-87), wherein the composition is obtained by a polymerization of a naphthol derivative and an aldehyde derivative (para 76). Specifically, 1.0 mols of 1,5-dihydroxynapthalene and 0.70 mols of formaldehyde are dissolved in methyl cellosolve, which is then mixed with p-toluene-sulfonic acid catalyst and condensed to form a polymer. (para 107). Kori further contemplates that more purified raw materials is required to form a film with less impurities. (para 7). The above 1,5-dihydroxynapthalene meets the claimed dihydroxynaphthalene cited in claim 1, and 3-8, the  formaldehyde meets the claimed amount of condensation agent cited in claims 2, and 9-12, and the p-toluene-sulfonic acid catalyst meets the claimed acid.
Kori is silent regarding the sulfur element content amount of the dihydroxynaphthalene cited in claims 1, and 5-8.
However, Cipullo teaches a process for purifying phenol-type compounds to remove acidic contamination (See abstract). Cipullo further teaches the process comprises contacting 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the neutral alumina purification method of Cipullo upon the dihydroxynaphthalene of Kori because Kori desires more purified raw materials to form the film, and Cipullo teaches a process for purifying phenol-type compounds to remove acidic contamination (See abstract), such as naphthols (col 4, ln 18), which is in the same field of purification of naphthol raw materials as cited above in Kori, and is further reasonably pertinent to the particular problem with which the applicant was concerned, i.e. purification of sulfonic acid constituents, (See Specification, para 8-9), and Cipullo further teaches the neutral alumina is effective to completely remove acidic containments (See Experimental Table 1, col 5, ln 45 to col 6, ln 25).

	Thus, one skilled in the art would have a reasonable expectation for the 1,5-dihydroxynapthalene taught by the combination of Kori and Cipullo to have the claimed sulfur content because the combination of Kori and Cipulllo teaches a substantially identical process of purification, specifically, Kori teaches dissolving the 1,5-dihydroxynapthalene in an organic solvent of methyl cellosolve and Cipullo teaches treating the phenol type compound such as naphthols with neutral alumina, which will effectively completely remove the acidic containments (See Experimental Table 1, col 5, ln 45 to col 6, ln 25), and similarly, the Applicant cites that dihydroxynaphthalene treated with neutral alumina will remove the sulfonic acid compound (i.e. sulfur content), (Specification, para 49).  “[p]roducts of identical chemical composition can not have mutually exclusive properties.” See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).
Response to Arguments
Applicant's arguments filed 02/25/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that neither Kori nor Cipullo teaches that less sulfur element leads to condensates with less defects, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
On page 3-4, the Applicant argues that Cipullo does not teach the dihydroxy naphthalene since it teaches naphthols which is a single –OH group and not the dihydroxynaphthalene, and thus, would not suggest using it to purify the dihydroxy naphthalene of Kori. This is not persuasive because, as cited above and incorporated herein, Kori further contemplates and desires less impurities and that more purified raw materials is required to form a film with said less impurities. (para 7). Furthermore, Cipullo teaches the process can be used to purify phenol-type compounds such as naphthols (col 4, ln 18). This teaching suggest that any phenol-type compound, i.e. any compound with a hydroxyl group linked to an aromatic carbon group such as naphthols, can be purified by the process. Also, it is known in the art that dihydroxynaphthalenes are merely specific species of naphthols with an additional hydroxyl group. Thus, one skilled in the art would know that the purifying process of Cipullo can also be used to purify the dihydroxynaphthalene of Kori with a reasonable expectation of success since Cipullo teaches that it is used to purify phenol-type compounds 
On page 4-5, the Applicant argues that the Office’s inherency argument is flawed because it does not articulate why the claimed sulfur content is necessarily present from the combination of Kori and Cipullo. This is not persuasive because, as cited above and incorporated herein, the combination of Kori and Cipulllo teaches a substantially identical process of purification. Specifically, Kori teaches dissolving the 1,5-dihydroxynapthalene in an organic solvent of methyl cellosolve and Cipullo teaches treating the phenol type compound such as naphthols with neutral alumina will be effective to completely remove acidic containments (See Experimental Table 1, col 5, ln 45 to col 6, ln 25), and similarly, the Applicant cites that dihydroxynaphthalene treated with neutral alumina will remove the sulfonic acid compound (i.e. sulfur content), (Specification, para 49).
The rational is stated and articulated above with the main point being that it is the Applicant who cites in their own specification that dihydroxynaphthalene treated with neutral alumina will remove the sulfonic acid compound (i.e. sulfur content), (Specification, para 49), and this is further evident because Cipullo teaches treating the phenol type compound such as naphthols with neutral alumina will be effective to completely remove acidic containments (i.e. 0 ppm), (See Experimental Table 1, col 5, ln 45 to col 6, ln 25).
Thus, one skilled in the art would have a reasonable expectation for the 1,5-dihydroxynapthalene taught by the combination of Kori and Cipullo to have the claimed sulfur content because the combination of Kori and Cipulllo teaches a substantially identical process of purification, specifically, Kori teaches dissolving the 1,5-dihydroxynapthalene in an organic 
The Applicant argues on page 5-6, that there is no motivation to combine Kori and Cipullo because the impurities Kori describes is referring to metal impurities, while Cipullo teaches acidic contaminants. This is not persuasive because Kori still teaches a more purified product is desired, which is the same field of use as the Applicant. Cipullo also teaches the purification of phenol-type compounds such as naphthols (col 4, ln 18) which is also in the same field of purification of naphthol raw materials and is further reasonably pertinent to the particular problem with which the applicant was concerned, i.e. purification of sulfonic acid constituents. (See Specification, para 8-9). Furthermore, the motivation to use Cipullo is that Cipullo further teaches the neutral alumina is effective to completely remove acidic containments (See Experimental Table 1, col 5, ln 45 to col 6, ln 25) from the said naphthols.
Thus, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the neutral alumina purification method of Cipullo upon the dihydroxynaphthalene of Kori because Kori desires more purified raw materials to form the film, and Cipullo teaches a process for purifying phenol-type compounds to remove acidic contamination (See abstract), such as naphthols (col 4, ln 18), which is in the same field of purification of naphthol raw materials as cited above in Kori, and is further reasonably pertinent to the particular problem with which the applicant was concerned, i.e. purification of 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HA S NGUYEN/Examiner, Art Unit 1766